WILSON, Cirouit Judge
(dissenting).
The alleged father’s citizenship is admitted, but there were inconsistencies in the testimony of the witnesses that may have furnished a ground for the rejection by the Board of Special Inquiry of much of the material evidence on relationship. The alleged father e-laims to have several children in addition to the applicant, hut a blood brother of the alleged father and his sons in .1917, 1924, and 1927, all testified that Wong Bong Ling, the alleged father, had only one child, for which they gave a name entirely different from that now given for any of the alleged father’s children.
An alleged brother of the applicant has applied for admission in the port of New York, by name Wong Bak Sun. His veracity as a witness and that of other witnesses in his behalf is attacked in the Second Circuit in that ease and is now pending on appeal.
Wong Bak Sun is also a witness in behalf of this applicant. In his own case he presented a photograph of the Wong family, in which it was claimed that the applicant and Wong Bak Sun both appeared. The photograph was shown to one of the inspectors in eharg’e at Boston, who at once recognized one of the persons in the photograph as one Chung Bong Kwong, who had fraudulently entered at Boston in 1928 and was deported in 1930. *
The applicant was shown a photograph of Chung Fong Kwong and he identified the subject as his brother, Wong Bak Look; but several witnesses testified that the person identified by the applicant as Wong Bak Look was not Wong Bak Look, and could detect no resemblance to the man they identified in the alleged family group as Wong Bak Look in" the photograph of Chung Bong Kwong. The Board of Inquiry found reasons for rejecting the evidence of some of the witnesses in favor of the applicant in *712their manner of testifying, and also found no convincing resemblance between the person in the alleged family photograph pointed out as the applicant and the applicant himself. I do not think an appellate court can say that their judgment in this respect is so clearly wrong as to amount to a denial of a fair trial.
' There are also the same inconsistencies as in the Young Quong On ease recently decided by this court, between the alleged father and his blood brother and his family, as to where the paternal grandparents of the applicant died and where they were buried, and the name of the grandfather, of which diserepancies no satisfactory explanation was offered. The applicant and his alleged brother say both the paternal grandparents are buried in Nor Moy^ Hill, while his alleged uncle and three cousins all have testified that the grandfather'was buried in Lun How Shuck, and the grandmother in Ngow Lor ■® ^*
It was for the Board of Special Inquiry to determine which of the witnesses they believed qnd the weight they would give ’ to the testimony. Many other inconsistencies which appeared in the evidence, though of minor importance when taken together, may have also tended to support their conclusion. At least, I cannot find that their conclusion, m view of their power to determine the ered.VT4_ a ■, J.T. „ • i, ,, lbffity of witnesses, and the weight they , . i „ i should give to the evidence, is so clearly wrong as to amount to a denial of a fair trial and due process. Every opportunity was afforded the applicant to present all the evidence he desired to offer, but it did not convinee the Board of Inquiry or the Board of Review.